Judgment unanimously affirmed. Memorandum: On this appeal from a judgment rendered on January 5, 1977 convicting defendant on his plea of guilty to two counts of criminal sale of a controlled substance in the fifth degree and sentencing him to concurrent terms of one year, assigned counsel, after conscientiously examining the record, has sought leave to withdraw. The application is supported by and contained in a brief in compliance with Anders v California (386 US 738; People v Saunders, 52 AD2d 833). The court has concluded that the record in this case does not reveal any valid appealable issue. (Appeal from judgment of Ontario County Court—criminal sale controlled substance, fifth degree.) Present—Marsh, P. J., Moule, Cardamone, Simons and Dillon, JJ.